Citation Nr: 1505380	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-41 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals status post osteotomy of the right fifth metacarpal (right finger disability).

2.  Entitlement to a compensable rating for service-connected alopecia prior to March 12, 2014.

3.  Entitlement to a rating in excess of 10 percent for service-connected alopecia from March 12, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1990 to July 1999.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and July 2011 rating decisions of the San Diego, California Department of Veteran Affairs (VA) Regional Office (RO) that continued a 10 percent evaluation for the Veteran's right finger disability and a noncompensable rating for his alopecia.  

During the pendency of this appeal, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's alopecia to 10 percent effective from March 12, 2014.  Therefore, the present appeal involves "staged" ratings, and the relevant issue has been recharacterized accordingly.

The Veteran initiated an appeal for additional issues adjudicated by the rating decisions on appeal (increased ratings for herpes and right hand neuropathy).  However, in his October 2010 and September 2013 substantive appeals, he specifically limited his appeal to the issues noted above. 


FINDINGS OF FACT

1.  The Veteran's right finger disability is manifested primarily by painful and limited motion with decreased right grip strength; there is nothing of record suggesting it has been amputated or productive of diminished function so grievous that amputation of the finger would equally serve the Veteran.

2.  Prior to March 12, 2014, nothing of record suggests the Veteran's alopecia caused loss of all body hair or scarring.

3.  From March 12, 2014, nothing of record suggests the Veteran's alopecia caused scarring affecting more than 40 percent of the scalp.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the Veteran's residuals status post osteotomy of the right fifth metacarpal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes (Codes) 5156, 5227, 5230 (2014).

2.  Prior to March 12, 2014, a compensable rating is not warranted for the Veteran's alopecia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Codes 7830-31 (2014).

2.  From March 12, 2014, a rating in excess of 10 percent is not warranted for the Veteran's alopecia.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Codes 7830-31 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in March 2009, June 2009, and January 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This matter was most recently readjudicated in the May 2014 supplemental statement of the case.  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations in June 2010, May 2011, March 2013, and March 2014.  The Board notes the March 2013 examiner did not have an opportunity to review the Veteran's claims file.  However, it finds that the above examination reports are nonetheless adequate for rating purposes, as they cumulatively note the pertinent findings and features of the disabilities on appeal needed to apply the relevant rating criteria.  Notably, the Veteran has not alleged that his disabilities have worsened since the most recent VA examinations for each.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the claim for the Veteran's right finger disability was received on January 15, 2009, the period for consideration in that matter is from January 15, 2008 to the present.  Similarly, as the alopecia claim was received on November 1, 2010, the period for consideration in that matter is from November 1, 2009 to the present.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claims.

Right finger disability

The Veteran's right fifth metacarpal disability is rated under Codes 5156, 5227, and 5230.  Under Code 5156, a 10 percent rating is warranted for amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto; and a maximum 20 percent rating is warranted for amputation of the little finger with metacarpal resection (more than one-half the bone lost).  Under Code 5227, a maximum zero percent rating is warranted for favorable or unfavorable ankylosis of the ring or little finger.  Under Code 5230, a maximum noncompensable rating is warranted for any limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a.

At the outset, the Board notes that the Veteran's initial rating at the time service connection was granted was based on analogy to the rating criteria for limitation of wrist motion.  Thereafter, the AOJ appears to have continued evaluating the disability partially based on wrist symptomatology.  However, the Board notes that the Veteran is not service connected for a wrist disability, and the issue on appeal is therefore strictly limited to the criteria applicable to his residuals of a status post osteotomy of the right fifth metacarpal.  Furthermore, the Veteran's complaints in this claim include several neurological symptoms.  However, he is separately rated for those symptoms as part of his service connected right ulnar nerve disability and, as noted above, the Veteran specifically excluded that matter from the present appeal in his October 2010 substantive appeal.  Therefore, the present appeal will focus solely on the functional impairment and physical pathology produced by his right finger disability.

An April 2010 VA record notes progressive numbness and limited motion of the right hand.  However, there were no gross deformities noted.  No hardware complications or evidence of acute fractures were found.  

On June 2010 VA examination, the Veteran denied a history of arthritis.  There was no evidence of prosthesis.  However, he did report a decreased ability to do work or recreational activities.  The examiner found no visible anatomical abnormalities of defects.  The Veteran was able to close his fingers to the mid palmar crease and touch his thumb to each finger with mild to moderate difficulty.  The examiner noted a moderate loss of function and limitation of ability to perform activities of daily living.  

A July 2010 private record notes full range of motion (ROM) in both hands, but found his right little finger hardware was symptomatic.  A December 2009 private record notes that X-rays showed no evidence of acute fracture or dislocation.  

On March 2013 VA examination, the Veteran reported flare-ups in his right hand which reduce his functionality at work.  The examiner found no limitation of motion in any fingers, including after repetitive testing.  However, he did note functional loss due to painful motion and swelling of the fingers and decreased grip strength in the right hand.  There was no evidence of ankylosis in any finger.  The examiner noted a surgical scar on his hand that was less than 39 square centimeters, not painful, well healed, nontender, and superficial.  He opined that the Veteran did not have diminished function to the extent that amputation would equally serve him.  X-rays showed no complications.

Based on the evidence of record, the Board finds that a rating higher than 10 percent is not warranted.  In so finding, it is noted that the Veteran is currently receiving higher than the maximum rating warranted for limitation of motion of the little finger, and for ankylosis of the little finger (which the evidence does not show).  Therefore, the only recourse for a higher rating would be to show amputation of the little finger.  As the evidence does not show (and the Veteran does not allege) that his right little finger has required amputation, and there is nothing of record suggesting he suffers from such dire functional impairment that amputation would equally serve him, a rating in excess of 10 percent is not warranted.

Alopecia

The Veteran's alopecia is rated under Codes 7830-31.  Under Code 7830, a noncompensable rating is warranted for scarring alopecia affecting less than 20 percent of the scalp; a 10 percent rating is warranted for scarring alopecia affecting 20 to 40 percent of the scalp; and a maximum 20 percent rating is warranted for scarring alopecia affecting over 40 percent of the scalp.  Under Code 7931, alopecia areata warrants a noncompensable rating if hair loss is limited to the scalp and face, and a maximum 10 percent rating is warranted for loss of all body hair.  38 C.F.R. § 4.119.

In November 2010, private records show the Veteran was prescribed a cream to treat his alopecia.  In December 2010, private records note two bald spots on the Veteran's scalp measuring about one to two centimeters.  In January 2011, the Veteran reported his alopecia caused many bald spots.  A February 2011 private record notes three plaques on the scalp, measuring about two centimeters in diameter, of non-scarring alopecia.  

On May 2011 VA examination, the Veteran reported treating his alopecia with steroid injections every six weeks.  The examiner found eight circular lesions on the corona with an aggregate area of 30 square centimeters (sq. cm.).  He indicated it covered less than one percent of both the exposed and total skin area.  The examiner indicated that the alopecia was mildly to moderately disfiguring.

In December 2011, private records note that the Veteran's alopecia had spread to his face, but that his prior hair loss on his head had resolved completely.  A December 2011 statement from the Veteran stated that his alopecia had spread to his face and that his episodes of alopecia were seemingly permanent and caused larger bald spots requiring more treatment.  A November 2012 private record notes three scalp plaques of non-scarring alopecia.

On March 2014 VA examination, the Veteran had two bald spots on his head measuring 3.5 cm by 2.5 cm and 1.5 cm by 1.5 cm.  He noted treatment with systemic corticosteroids in the last 12 months, totally less than six weeks.  The Veteran's hair loss was limited to his scalp and face.  The Veteran denied any worsening or new lesions.

In April 2014, VA records noted alopecia lesions measuring 3 cm by 3 cm and 1 cm by 1 cm.  Throughout the periods on appeal, several photographs are of record documenting round patches of hair loss on the Veteran's head.

At the outset, the Board notes that the AOJ has assigned the Veteran a "staged" rating of 10 percent from March 12, 2014, based on the examination report which noted two alopecia lesions, and the fact that they were wider than 0.6 cm.  The AOJ reasoned that this warranted a 10 percent rating under Code 7800 because the Veteran had at least one characteristic of disfigurement (a scar at least one-quarter inch, or 0.6 cm, wide at its widest part).  However, as noted above, there are specific Codes that are directly applicable to the Veteran's disability.  Therefore, the present analysis will apply only the criteria under the applicable Codes.

Prior to March 12, 2014, nothing of record shows, nor does the Veteran suggest, that his alopecia caused loss of all body hair.  All the evidence, including photographs, only notes hair loss on the head or face.  Therefore, a rating of 10 percent is not warranted under Code 7831 for alopecia areata.  Similarly, nothing of record suggests that his alopecia was of the scarring variety.  Notably, several private records prior to March 12, 2014 consistently note that the Veteran's alopecia lesions are non-scarring.  The Board also notes that none of the photographs provided by the Veteran appear to show any evidence of scarring.  However, even assuming arguendo that the Veteran's alopecia was scarring, a compensable rating would require evidence showing that it affected between 20 and 40 percent of his scalp.  Nothing of record suggests such profound coverage-the notations in his records from the period on appeal indicate they are, at the largest, 2 cm in diameter.  The largest amount of lesions noted was on May 2011 examination, and even then the examiner found it only covered an aggregate area of 30 sq. cm.  Therefore, a compensable rating is also not warranted under Code 7830 for scarring alopecia prior to March 12, 2014.

The Board notes that, from March 12, 2014 onwards, the Veteran is already receiving the maximum rating allowable under Code 7830 for alopecia areata.  Therefore, that Code is inapplicable to the analysis of this period.  The only means by which a higher rating may be attained is if the evidence shows the Veteran's alopecia caused scarring affecting over 40 percent of his scalp.  Again, nothing of record suggests the Veteran's alopecia has been of the scarring variety at any point since March 12, 2014.  Furthermore, even assuming arguendo that it was, there is nothing suggesting it affects over 40 percent of the Veteran's scalp.  Consequently, a higher rating of 20 percent is not warranted from March 12, 2014.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's right finger disability manifests in limited motion with associated pain and numbness, while his alopecia manifests as patches of hair loss on the face and scalp.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Furthermore, he has not alleged any other symptoms or results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claims.  Therefore, the benefit of the doubt rule does not apply, and the appeal must be denied.


ORDER

A rating in excess of 10 percent for the Veteran's residuals status post osteotomy of the right fifth metacarpal is denied.  

A compensable rating for the Veteran's alopecia prior to March 12, 2014 is denied.  

A rating in excess of 10 percent for the Veteran's alopecia from March 12, 2014 is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


